             Case 1:21-cv-06197 Document 1 Filed 07/20/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



 FIRST LOOK INSTITUTE, INC.
 and W. PAUL SMITH,                                          Case No. 21-6197
                                Plaintiffs,

        -against-                                            COMPLAINT
 U.S. DEPARTMENT OF STATE,

                                Defendant.


       Plaintiffs First Look Institute, Inc. (“FLI”), publisher of The Intercept, and W. Paul Smith,

an employee of FLI (collectively, “The Intercept”), by and through their attorneys, Emery Celli

Brinckerhoff Abady Ward & Maazel LLP, for their complaint allege as follows:

                                PRELIMINARY STATEMENT

       1.      This is an action brought pursuant to the Freedom of Information Act (“FOIA”),

5 U.S.C. §§ 552, et seq., by FLI, a non-profit American news organization that seeks to provide

the public with original, independent journalism concerning the institutions and individuals

responsible for shaping our world, and its Investigative Researcher, W. Paul Smith. The

Intercept brings this action for injunctive and other appropriate relief, seeking the release of

agency records from the U.S. Department of State (“DoS”).

       2.      Through this action, The Intercept seeks to access information of indelible public

concern related to hitherto unknown U.S. operations in Syria between June 1, 2014 and

December 31, 2016 — a crucial period of the Syrian civil war. Release of the requested

information serves the “basic purpose of the Freedom of Information Act to open agency action
             Case 1:21-cv-06197 Document 1 Filed 07/20/21 Page 2 of 6




to the light of public scrutiny.” Dep’t of the Air Force v. Rose, 425 U.S. 352, 372 (1976)

(internal quotations omitted).

       3.      On November 13, 2020, The Intercept investigative researcher Paul Smith

submitted three FOIA requests (“the Requests”) to DoS. DoS failed to respond to the Requests

within the statutory twenty business-day time limit for an agency to respond to a FOIA request.

With this case, The Intercept seeks to vindicate their rights and the public’s rights to government

transparency under FOIA.

                                            PARTIES

       4.      Plaintiff First Look Institute, Inc. (“FLI”) is a not-for-profit American news

organization headquartered at 114 5th Avenue, New York, NY 10011. FLI owns and operates

several journalistic outlets, including The Intercept, an award-winning, nationally recognized

news organization with a reputation for holding power to account. The Intercept’s in-depth

investigations focus on politics, war, surveillance, corruption, the environment, science,

technology, criminal justice, and the media.

       5.      Plaintiff W. Paul Smith is the Investigative Researcher for The Intercept. Prior to

joining The Intercept, Mr. Smith conducted criminal justice, immigration, national security, and

surveillance investigations at Human Rights Watch. His writing has appeared in numerous other

outlets, including HuffPost and Politico. He received his M.S. in journalism from Columbia

University. Paul submitted the Requests within his capacity as an Investigative Researcher for

The Intercept, employed by FLI.

       6.      Defendant U.S. Department of State is an agency of the federal government that

has possession, custody, and/or control of the records that Plaintiffs seek. DoS is headquartered

at 2201 C Street, NW, Washington, DC 20520.
             Case 1:21-cv-06197 Document 1 Filed 07/20/21 Page 3 of 6




                                 JURISDICTION AND VENUE

       7.       This Court has subject matter jurisdiction over this action and personal

jurisdiction over the Department of State pursuant to 28 U.S.C. § 1331 and 5 U.S.C. §

552(a)(4)(B).

       8.       Venue is proper in this district under 5 U.S.C. § 552(a)(4)(B).

       9.       Plaintiffs are deemed to have exhausted all their administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C) because the DoS has failed to respond to Plaintiffs’ Requests within

the statutorily mandated time limit. 5 U.S.C. §§ 552 (a)(6)(C)(i).

                                                  FACTS

       10.      FOIA “focuses on the citizens’ right to be informed about ‘what their government

is up to,’” by fostering the release of “[o]fficial information that sheds light on an agency’s

performance of its statutory duties.” DOJ v. Reporters Comm. for Freedom of the Press,

489 U.S. 749, 750, 773 (1989) (citation omitted). “[D]isclosure, not secrecy, is the dominant

objective” of FOIA. Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8

(2001) (internal quotation marks and citations omitted).

       11.      The Intercept, like other news organizations, plays a critical role in providing

information to citizens about “what their government is up to.” Indeed, the First Amendment’s

guarantee of freedom of the press is meant to enable journalists to play an “essential role in our

democracy,” to “bare the secrets of government and inform the people.” New York Times Co. v.

United States, 403 U.S. 713, 717 (1971) (Black, J., concurring).

       12.      Through the FOIA Requests at issue in this case, The Intercept seeks to fulfill its

journalistic function and shine a public light on DoS policy and practices.

       13.      On November 13, 2020, The Intercept’s investigative researcher Paul Smith

submitted the Requests to DoS via the agency’s online FOIA portal. The three requests were
             Case 1:21-cv-06197 Document 1 Filed 07/20/21 Page 4 of 6




assigned the tracking numbers F-2021-01122, F-2021-01123, and F-2021-01125. Request

number F-2021-01122 sought “emails sent from the email address jprince@demcouncil.org to

State Department employee Ava Leone that make any mention of the following terms: ‘Raqqa Is

Being Slaughtered Silently’; ‘RBSS’; or ‘Raqqa ’ (Date Range for Record Search: From

8/1/2014 To 8/31/2016).” Request number F-2021-01123 sought “emails sent from the email

address jprince@demcouncil.org to State Department employee Ava Leone (Date Range for

Record Search: From 11/1/2015 To 11/30/2015).” Request number F-2021-01125 sought

“reports produced by the Democracy Council sent to the State Department that make mention of

‘Syria’ (Date Range for Record Search: From 6/1/2014 To 12/31/2016).”

       14.    Nicholas J. Cormier, Chief of the DoS Office of Information Programs and

Services, Requester Communications Branch, acknowledged Mr. Smith’s requests and denied

his requests for expediated processing with respect to all three Requests on November 16, 2020

(the “Acknowledgements”). True and correct copies of the Acknowledgements of Requests F-

2021-01122, F-2021-01123, and F-2021-01125 are attached hereto as Exhibits A, B, and C,

respectively. The Acknowledgements also informed Mr. Smith that “unusual circumstances”

rendered DoS unable to respond within the ordinary twenty working day deadline. According to

the three acknowledgement letters, “the unusual circumstances include[d] the need to search for

and collect requested records from other Department offices or Foreign Service posts.”

       15.    FOIA allows agencies an extra ten working days to respond to requests if they

inform the requester that the agency will be unable to respond within standard time parameters

due to “unusual circumstances.” 5 U.S.C. § 552 (a)(6)(B)(ii). As such, the agency had a total of

thirty working days to answer the Requests, requiring its response to each on or before December

31, 2020.
             Case 1:21-cv-06197 Document 1 Filed 07/20/21 Page 5 of 6




       16.     DoS did not respond to any of the Requests by the applicable deadline.

       17.     Its failure to do so exhausted Plaintiffs’ administrative remedies, rendering this

civil complaint ripe for review. 5 U.S.C. § 552 (a)(6)(C)(i).

       18.     To date, DoS has not responded to any of the Requests.

       19.     FOIA requires that DoS release all non-exempt responsive records to The

Intercept.

                                FIRST CAUSE OF ACTION
             (Violation of FOIA for Failure to Timely Release Responsive Records)

       20.     Plaintiffs repeat, reallege, and incorporate the allegations in the foregoing

paragraphs as though fully set forth herein.

       21.     The DoS is an agency subject to FOIA, 5 U.S.C. § 552(f), and therefore had an

obligation to timely disclose all responsive records not subject to a specific exemption.

       22.     The DoS’s failure to make available non-exempt responsive records within

applicable time limits demonstrates that the Defendant agency constructively denied the

Requests in full, in violation of FOIA. 5 U.S.C. § 552(a)(3).

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

       a.      Declare that the records sought by the Requests, as more particularly described

               above, are public records pursuant to 5 U.S.C. § 552 and that the records must be

               disclosed;

       b.      Order the DoS to provide those records to Plaintiffs, including electronic copies

               of records stored in electronic format, within twenty business days of the Court’s

               order;
             Case 1:21-cv-06197 Document 1 Filed 07/20/21 Page 6 of 6




       c.     Award Plaintiffs the costs of this proceeding, including reasonable attorneys’ fees,

              as authorized by FOIA; and

       d.     Grant Plaintiffs such other and further relief as this Court deems just and proper.

Dated: New York, New York
       July 20, 2021
                                                  EMERY CELLI BRINCKERHOFF ABADY
                                                  WARD & MAAZEL LLP

                                                  By:               /s/Debra Greenberger

                                                  Andrew G. Celli, Jr.
                                                  Debra L. Greenberger
                                                  600 Fifth Avenue, 10th Floor
                                                  New York, New York 10020
                                                  (212) 763-5000

                                                  FIRST LOOK INSTITUTE, INC.
                                                  David S. Bralow
                                                  Victoria J. Noble*
                                                  114 5th Ave
                                                  New York, NY 10011-5604


                                                  Attorneys for Plaintiffs


* application for pro hac vice admission to be submitted
